



Exhibit 10.14
WESTERN ALLIANCE BANCORPORATION
NOTICE OF GRANT OF STOCK UNITS
The Participant has been granted an award of Stock Units (the “Award”) pursuant
to the Western Alliance Bancorporation 2005 Stock Incentive Plan (the “Plan”)
and the Stock Unit Agreement attached hereto (the “Agreement”), as follows:
Participant:
________________________
 
 
Grant Date:
________________________
 
 
Target Number of Stock Units:
______, subject to adjustment as provided by the Agreement.
 
 
Maximum Number of Stock Units:
______, subject to adjustment as provided by the Agreement.
 
 
Performance Period:
The three fiscal years of the Company beginning January 1, ____ and ending
December 31, ____.
 
 
Performance Measures:
Set forth on Exhibit A hereto.
 
 
Vesting Date:
December 31, ____, except as provided by the Agreement.
 
 
Vested Stock Units:
Except as provided by the Agreement, on the Vesting Date the number of Vested
Stock Units (not to exceed the Maximum Number of Stock Units) shall be
determined by the Plan Administrator based on the level of achievement of the
Performance Measures in accordance with Exhibit A.
 
 
Settlement Date:
Except as otherwise provided by the Agreement, a date determined by the Plan
Administrator which shall in any event be no later than the 15th day of the
third month following the end of the calendar year of the Vesting Date.

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the
Agreement, both of which are made a part of this document. The Participant
acknowledges that copies of the Plan, the Agreement and the prospectus for the
Plan are available on the Company’s internal web site and may be viewed and
printed by the Participant for attachment to the Participant’s copy of this
Grant Notice. The Participant represents that the Participant has read and is
familiar with the provisions of the Plan and the Agreement, and hereby accepts
the Award subject to all of their terms and conditions.
WESTERN ALLIANCE BANCORPORATION
 
PARTICIPANT
 
 
 
 
 
By:
 
 
Signature
 
 
 
 
 
 
Its:
 
 
Date
 
 
 
 
 
 
Address:
1 E. Washington St., Suite 1400
 
Address
 
 
Phoenix, AZ 85004, USA
 
 
 
 
 
 
 
 
 
 
 
 
 

                
ATTACHMENTS:
Stock Unit Agreement








--------------------------------------------------------------------------------





WESTERN ALLIANCE BANCORPORATION
STOCK UNIT AGREEMENT
Western Alliance Bancorporation has granted to the Participant named in the
Notice of Grant of Stock Units (the “Grant Notice”) to which this Stock Unit
Agreement (the “Agreement”) is attached an Award consisting of Stock Units
subject to the terms and conditions set forth in the Grant Notice and this
Agreement. The Award has been granted pursuant to the Western Alliance
Bancorporation 2005 Stock Incentive Plan (the “Plan”), as amended to the Grant
Date, the provisions of which are incorporated herein by reference. By signing
the Grant Notice, the Participant: (a) acknowledges receipt of and represents
that the Participant has read and is familiar with the Grant Notice, this
Agreement, the Plan and a prospectus for the Plan (the “Plan Prospectus”) in the
form most recently prepared in connection with the registration with the
Securities and Exchange Commission of shares issuable pursuant to the Plan,
(b) accepts the Award subject to all of the terms and conditions of the Grant
Notice, this Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Plan Administrator
upon any questions arising under the Grant Notice, this Agreement or the Plan.
1.Definitions and Construction.
1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Grant Notice or the Plan.
(a) “Plan Administrator” shall mean the Compensation Committee of the Board.
(b)“Qualified Retirement” means the voluntary resignation of an individual who
is (i) at least sixty (60) years old, (ii) has provided at least ten (10) years
of Service, and (iii) does not take a job with another financial services
company during the performance period.
(c)“Stock Unit” means, if such Stock Unit is then a Vested Stock Unit, a right
to receive on the Settlement Date one (1) share of Stock or, at the sole
discretion of the Plan Administrator, an amount in cash equal to the Fair Market
Value of one (1) share of Stock.
1.2Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
2.Administration.
All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Plan Administrator. All determinations by
the Plan Administrator shall be final and binding upon all persons having an
interest in the Award. Any officer of the Company shall have the authority to
act on behalf of the Company with respect to any matter, right, obligation, or
election which is the responsibility of or which is allocated to the Company
herein, provided that such officer has apparent authority with respect to such
matter, right, obligation, or election. If the Participant is a Covered Employee
(as defined by the Plan), compensation realized by the Participant pursuant to
the Award is intended to constitute qualified performance-based compensation
within the meaning of Section 162(m) of the Code and the regulations thereunder,
and the provisions of this Agreement shall be construed and administered in a
manner consistent with this intent. Furthermore, the Company intends that
compensation provided pursuant to the Award shall not be treated as nonqualified
deferred compensation for purposes of Section 409A of the Code pursuant to the
exclusion of “short-term deferrals” as defined by Section 1.409A-1(b)(4)
thereunder, and the provisions of this Agreement shall be construed and
administered in a manner consistent with this intent.
3.The Award.
3.1Grant of Stock Units. On the Grant Date, the Participant shall acquire,
subject to the provisions of this Agreement, a right to receive a number of
Stock Units which shall not exceed the Maximum Number of Stock Units set forth
in the Grant Notice, subject to adjustment as provided in Section 10. The number
of Stock Units ultimately earned by the Participant, if any, shall be that
number of Stock Units which become Vested Stock Units.
3.2No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Stock Units or shares of Stock issued upon settlement of the
Stock Units, the consideration for which shall be past services actually
rendered and/or future services to be rendered to the Company (or any Affiliate)
or for its benefit. Notwithstanding the foregoing, if required by applicable
state corporate law, the Participant shall furnish consideration in the form of
cash or past services rendered to the Company (or any Affiliate) or for its
benefit having a value not less than the par value of the shares of Stock issued
upon settlement of the Stock Units.





--------------------------------------------------------------------------------







4.Certification of Plan Administrator.
4.1Level of Performance Measure Attained. As soon as practicable following
completion of the Performance Period, and in any event prior to the Settlement
Date, the Plan Administrator shall certify in writing the level of Performance
Measures obtained during the Performance Period and the resulting number of
Stock Units which have become Vested Stock Units on the Vesting Date, in
accordance with Exhibit A, subject to the Participant’s continued Service until
the Vesting Date, except as otherwise provided in Section 5. The Company shall
promptly notify the Participant of the determination by the Plan Administrator.
5.Vesting of Stock Units.
5.1In General. Except as provided by this Section and Section 9, the Stock Units
shall vest and become Vested Stock Units as provided in Exhibit A and certified
by the Plan Administrator.
5.2Effect of Death, Termination Due to Disability, or Qualified Retirement. In
the event of the death, termination of Service due to Disability, or Qualified
Retirement of the Participant prior to the Vesting Date, then on the Vesting
Date, the number of Stock Units determined to be Vested Stock Units, if any,
without regard to such termination of Service shall be prorated on the basis of
the number of days during the Performance Period and prior to the Vesting Date
that the Participant was a Service Provider prior to such death, termination of
Service due to Disability or Qualified Retirement. Any pro rata vesting of Stock
Units upon a Participant’s death, termination of Service due to Disability, or
Qualified Retirement is effective only upon the Vesting Date and the Company’s
achievement of at least the threshold Performance Measures, as set forth in
Exhibit A, except as provided by Section 9.1.
6.Termination of Service; Forfeiture of Unvested Stock Units.
Except as provided by Section 5.2 and Section 9, in the event that the
Participant’s Service terminates prior to the Vesting Date for any reason or no
reason, with or without cause, the Participant shall forfeit and the Company
shall automatically reacquire all Stock Units subject to this Award. On the
Vesting Date, the Participant shall forfeit and the Company shall automatically
reacquire all Stock Units which have not become Vested Stock Units. The
Participant shall not be entitled to any payment for such forfeited Stock Units.
7.Settlement of the Award.
7.1Issuance of Shares of Stock. Subject to the provisions of Section 7.3 below,
the Company shall issue to the Participant on the Settlement Date with respect
to each Vested Stock Unit one (1) share of Stock or, at the Committee’s
discretion, pay to the Participant a sum of cash equal to the Fair Market Value
of one (1) share of Stock. Shares of Stock issued in settlement of Stock Units
shall not be subject to any restriction on transfer other than any such
restriction as may be required pursuant to Section 7.3, Section 8 or the
Company’s Insider Trading Policy.
7.2Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the settlement of the Award. Except as provided
by the preceding sentence, a certificate for the shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.
7.3Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state law or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares subject to the
Award shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of the Award, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
7.4Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award. Any fractional share resulting from the
determination of the number of Vested Stock Units shall be rounded down to the
nearest whole number, or, at the Committee’s discretion, settled in cash.





--------------------------------------------------------------------------------





8.Tax Withholding.
8.1In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the Award or the issuance of
shares of Stock or payment of cash in settlement thereof. The Company shall have
no obligation to process the settlement of the Award or to deliver shares until
the tax withholding obligations as described in this Section have been satisfied
by the Participant.
8.2Withholding in Shares. Subject to applicable law, the Company shall require
the Participant to satisfy its tax withholding obligations by deducting from the
shares of Stock otherwise deliverable to the Participant in settlement of the
Award a number of whole shares having a fair market value, as determined by the
Company as of the date on which the tax withholding obligations arise, not in
excess of the amount of such tax withholding obligations determined by the
applicable minimum statutory withholding rates.
9.Corporate Transaction.
9.1Effect of Corporate Transaction on the Award. In the event of a Corporate
Transaction prior to the completion of the Performance Period, the Vesting Date
shall be accelerated to the date immediately preceding the consummation of the
Corporate Transaction (the “Accelerated Vesting Date”), and the vesting of the
Stock Units as of such Vesting Date shall be determined as follows:
(a)    The Target Number of Stock Units, if any, which shall be deemed Vested
Stock Units as of the Accelerated Vesting Date will be determined in accordance
with Exhibit A, except that, (i) the number of EPS Units earned, if any, shall
be based on an EPS value equal to three (3) multiplied by the average of the
Company’s actual annualized EPS for the completed portion of the Performance
Period, and (ii) the number of Relative TSR Units earned, if any, shall be based
on the TSR for each company as of the Accelerated Vesting Date.
(b)    In the event the Company’s projected annualized EPS for the remainder of
the Performance Period is more than 10% higher or lower than the Company’s
actual annualized EPS for the completed portion of the Performance Period, the
Plan Administrator may, in its discretion, adjust the EPS value calculated
pursuant to Section 9.1(a) to account for the Company’s projected performance.
The vesting of Stock Units and settlement of the Award that was permissible
solely by reason of this Section shall be conditioned upon the consummation of
the Corporate Transaction.
9.2Federal Excise Tax Under Section 4999 of the Code.
(a)    Excess Parachute Payment. In the event that any acceleration of vesting
the Stock Units and any other payment or benefit received or to be received by
the Participant would subject the Participant to any excise tax pursuant to
Section 4999 of the Code due to the characterization of such acceleration of
vesting, payment or benefit as an “excess parachute payment” under Section 280G
of the Code, the Participant may elect, in his or her sole discretion, to reduce
the amount of any acceleration of vesting called for by this Agreement in order
to avoid such characterization.
(b)    Determination by Professional Tax Firm. To aid the Participant in making
any election called for under Section 9.2(a), no later than the date of the
occurrence of any event that might reasonably be anticipated to result in an
“excess parachute payment” to the Participant as described in Section 9.2(a),
the Company shall request a determination in writing by professional firm then
engaged by the Company for general tax purposes. If the tax firm so engaged by
the Company is serving as accountant or auditor for the acquiring company, the
Company will appoint a nationally recognized tax firm to make the determinations
required by this Section. As soon as practicable thereafter, the tax firm shall
determine and report to the Company and the Participant the amount of such
acceleration of vesting, payments and benefits which would produce the greatest
after-tax benefit to the Participant. For the purposes of such determination,
the tax firm may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the
Participant shall furnish to the tax firm such information and documents as it
may reasonably request in order to make its required determination. The Company
shall bear all fees and expenses the tax firm may charge in connection with its
services contemplated by this Section 9.2(b).





--------------------------------------------------------------------------------





10.Adjustments for Changes in Capital Structure.
Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, appropriate
adjustments shall be made in the number of Stock Units subject to the Award
and/or the number and kind of shares to be issued in settlement of the Award, in
order to prevent dilution or enlargement of the Participant’s rights under the
Award. For purposes of the foregoing, conversion of any convertible securities
of the Company shall not be treated as “effected without receipt of
consideration by the Company.” Any fractional share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number. Such
adjustments shall be determined by the Plan Administrator, and its determination
shall be final, binding and conclusive.
11.Rights as a Stockholder or Employee.
The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 10. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between the Company or an Affiliate and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Agreement shall confer upon the Participant any right to
continue in Service interfere in any way with any right of the Company or any
Affiliate to terminate the Participant’s Service at any time.
12.Legends.
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.
13.Miscellaneous Provisions.
13.1Termination or Amendment. The Plan Administrator may terminate or amend the
Plan or this Agreement at any time; provided, however, that except as provided
in Section 9 in connection with a Corporate Transaction, no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation, including, but
not limited to, Section 409A of the Code. No amendment or addition to this
Agreement shall be effective unless in writing.
13.2Nontransferability of the Award. Prior the issuance of shares of Stock on
the Settlement Date, neither this Award nor any Stock Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.
13.3Unfunded Obligation. The Participant shall have the status of a general
unsecured creditor of the Company. Any amounts payable to the Participant
pursuant to the Award shall be an unfunded and unsecured obligation for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. The Company shall not be required to segregate any
monies from its general funds, or to create any trusts, or establish any special
accounts with respect to such obligations. The Company shall retain at all times
beneficial ownership of any investments, including trust investments, which the
Company may make to fulfill its payment obligations hereunder. Any investments
or the creation or maintenance of any trust or any Participant account shall not
create or constitute a trust or fiduciary relationship between the Plan
Administrator or the Company and the Participant, or otherwise create any vested
or beneficial interest in the Participant or the Participant’s creditors in any
assets of the Company. The Participant shall have no claim against the Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Award.
13.4Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
13.5Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.





--------------------------------------------------------------------------------





13.6Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by the Company or an Affiliate, or upon deposit in the U.S.
Post Office or foreign postal service, by registered or certified mail, or with
a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.
(a)    Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically. In
addition, the Participant may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.
(b)    Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 13.6(a) of this Agreement and consents to the
electronic delivery of the Plan documents and Grant Notice, as described in
Section 13.6(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 13.6(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 13.6(a).
13.7Integrated Agreement. The Grant Notice, this Agreement and the Plan shall
constitute the entire understanding and agreement of the Participant and the
Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties between the Participant and the Company with respect to such
subject matter other than those as set forth or provided for herein or therein.
To the extent contemplated herein or therein, the provisions of the Grant Notice
and the Agreement shall survive any settlement of the Award and shall remain in
full force and effect.
13.8Applicable Law. This Agreement shall be governed by the laws of the State of
Arizona as such laws are applied to agreements between Arizona residents entered
into and to be performed entirely within the State of Arizona.
13.9Counterparts. The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.





